DETAILED ACTION
Claims 1-16 were rejected in the Office Action mailed 12/21/2020. 
Applicant filed a request for continued examination and amended claim 1 on 01/12/2021. 
Claims 1-16 are pending. 
Claims 1-16 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Czerski et al. (US 2019/0145740) (Czerski) in view of Boutaghou (US 2008/0282438), Ferrara (US 2016/0302496), Kriesel (US 2008/0026658), and Schaedler et al. (US 2017/0307040) (Schaedler).
Regarding claims 1-2 
Czerski teaches an impact absorbing array comprising a series of hexagonal elements, which are desirably engaged with a “floating” impact element, wherein the impact absorbing array is a congruously linear rail connector that is continuous and non-segmented (Czerski, [0212-0213]; [0216]; FIG. 32A-C; FIG. 34A-B). 

Czerski teaches the plug has an enlarged tip 3220 that is desirably slightly larger than the opening 3230, such that the enlarged tip can desirably be bused through the opening, with the tip and/or opening comprising a material sufficiently flexible to permit the tip and/or opening to deform slightly and, once the tip is through the opening, allows the tip and an inner surface of the ridge to engage which desirably retains the tip within the element 3250 (i.e., pivot axes) (with the plug 2310 desirably attached or secured to the “floating” impact element (Czerski, [0213]; FIG. 32A-B). Therefore, it is clear the plugs (i.e., plate sockets) of the plurality of impact elements are interconnected by the impact absorbing array (i.e., congruously linear rail connector), as the plugs are inserted into the impact absorbing array. Further, given Czerski teaches the hexagonal elements are rigid, yet flexible enough to permit the opening to deform slightly, it is clear the impact absorbing array is semi-rigid.
 Czerski teaches incorporating the impact absorbing array into a protective garment (Czerski, [0216]; [0218]), wherein protective garments include shoulder pads, hip pads, knee pads, and elbow pads (Czerski, [0084]). 




With respect to the difference, Boutaghou (A) teaches protective wear having discrete reinforcing elements for improved mobility (Boutaghou, title), including a pad comprising discrete reinforcing members secured to a base layer (Boutaghou, abstract). 
Boutaghou teaches the discrete reinforcing elements include spherical members rotatably embedded in the base layer, pivotally mounted to the base layers by means of a flexible post or revolute joint (Boutaghou, abstract; [0009]; [0051]; FIG. 8).
As Boutaghou expressly teaches, pivotal securement advantageously provides improved mobility by allowing the discrete reinforcing elements 16 to pivot in response to a wearer’s movements, rather than constraining the wearer’s movement due to rigidity of the reinforcing elements 16 (Boutaghou, [0051]). 
	Boutaghou and Czerski are analogous art as they are both drawn to protective gear (Boutaghou, [0041]; [0072]) (Czerski, abstract). 
	In light of the motivation of using a pivotal attachment as provided by Boutaghou, it therefore would have been obvious to one of ordinary skill in the art to ensure the plugs (i.e., plate sockets) are pivotally attached to the hexagonal element of Czerski, in order to ensure improved mobility of the impact elements in response to the wearer’s movement, and thereby arrive at the claimed invention. 
	Further, given the plugs are pivotally attached to the hexagonal elements (i.e., pivot axes) of Czerski in view of Boutaghou, it is clear the plugs (i.e., plate sockets) independently pivot about the hexagonal elements (i.e., pivot axes) in the impact absorbing array (i.e., congrouosly linear semi-rigid rail connector). As shown in FIG. 32A-C, it is clear the hexagonal 

With respect to the difference, Ferrara (B) teaches protective gear for a variety of sports and activities providing protection from one or both of linear and angular forces that either directly or indirectly impact the gear when it is donned (Ferrara, abstract). 
Ferrara teaches a protective article for shielding a body part from injury (i.e., protective garment) comprising two or more of any of the following component layers, in any combination and arranged in any layered order:
One or more shield component layers that is relatively thin and rigid with selected thickness, hardness, and brittleness, this layer is referred to as a resilient outer shell; 
One or more slip component layers comprising a gel having viscoelastic properties; 
One or more crush component layers that has a plurality of chambers that may be unfilled, is deformable, and comprises one of semi-rigid and rigid structures from corrugation, trusses, struts, honeycombs, channels, and cells which may be interconnected (Ferrara, [0026-0029]; [0032]; claim 1). 
Ferrara teaches the shield component layer is an energy absorbing resilient outer shell, wherein the shield component layer is thin, lightweight and structurally rigid and comprises honeycombs (Ferrara, [0086-0088]; FIG. 11). Therefore, the impact absorbing array comprising hexagonal elements (i.e.,honeycombs) comprises a similar purpose (i.e., impact/energy absorbing) and a similar structure (i.e., hexagonal elements or honeycombs), it is clear the impact absorbing array corresponds to a shield component layer.
Given Ferrara teaches slip component is provided to deliver energy absorption/dissipation (Ferrara, [0100]), Ferrara teaches the slip component comprises a viscoelastic gel, and any material would necessarily have some degree of impact-dissipating, it is clear the slip component corresponds to an impact-dissipating viscoelastic gel layer. 

Ferrara teaches the two or more component layers are combined to provide protection to any of a variety of body parts, such as skull, brain, elbow, knee, etc. (Ferrara, [0032]). Ferrara teaches an exemplary embodiment comprising an outer shell component layer, a middle slip layer, and an inner crush component layer (Ferrara, [0078-0080]; [0100]; [0160-0161]; [0169]; FIG. 1-2)
As Ferrara expressly teaches, the slip component layer allows relative sliding between the shell and the crush layers to delay or increase deceleration time of force to the body part after impact (Ferrara, [0079]). 
As Ferrara expressly teaches, slip component layers deliver energy absorption/dissipating through one or more of slipping and passage of layers over and past one another, cushioning, and elastic and/or viscoelastic deformation (Ferrara, [0100]). 
As Ferrara expressly teaches, the crush component layer dissipates one or both indirect (vibrational) and impact energy (Ferrara, [0090]). 
Ferrara in view of Czerski in view of Boutaghou are analogous art as they are both drawn to protective gear (Ferrara, abstract). 
In light of the motivation of using two or more component layers as taught by Ferrara, it therefore would have been obvious to one of ordinary skill in the art to use the impact absorbing array of Czerski as an outer shield component layer, a middle slip layer comprising a gel having viscoelastic properties, and an inner crush component layer in the protective garment of Czerski in view of Boutaghou, in order to provide protection, produce a protective garment with predictable success, provide energy absorption/dissipating, cushioning, and viscoelastic deformation, and provide energy dissipating, and thereby arrive at the claimed invention. 

With respect to the difference, Kriesel (B) teaches a multi-axial stretchable, viscoelastic, shock-attenuating elastomeric pad or fabric comprising a polymeric gel forming an inner core (Kriesel, abstract; [0007]). 
As Kriesel expressly teaches, the polymeric gel is both viscoelastic and shock-attenuating (Kriesel, [0012]).
 Kriesel and Czerski in view of Boutaghou and Ferrara are analogous art as they are both drawn to impact absorbing materials for contact sports (Kriesel, [0003]).
In light of the motivation of using the polymeric gel of Kriesel, it therefore would have been obvious to one of ordinary skill in the art to use the polymeric gel of Kriesel as the gel having viscoelastic properties of the slip component of Czerski in view of Boutaghou and Ferrara, in order to provide both viscoelastic and shock-attenuating properties, thereby forming a slip component with predictable success, and thereby arrive at the claimed invention.

With respect to the difference, Schaedler (C) teaches a micro-lattice damping material formed of a three-dimensional interconnected network of hollow tubes, wherein this material provides high damping, specifically shock damping, by utilizing the energy absorption mechanism of hollow tube buckling, which is rendered repeatable by the micro-lattice architecture (Schaedler, abstract; FIGS. 2A-B, 4A-F), wherein hollow tube buckling is reversible and absorbs energy (Schaedler, [0064]; FIGS. 1A-B).
Schaedler teaches damping occurs when the micro-lattice having a network of interconnected hollow tubes receives a load causing elastic buckling of the hollow tubes and/or nodes where the tubes intersect and whereby upon removing the load, the micro-lattice decompressing and recovers its original shape (i.e., deformable; the nanotube nodes undergo resilient deformation under an applied stress, thereby effecting a damping of an applied stress, per claim 2) (Schaedler, [0020]). 

As Schaedler expressly teaches, the micro-lattice damping material offer multifunctional opportunities due to their open cellular structure, such as simultaneous damping and impact/blast energy absorption (Schaedler, [0097]), wherein the micro-lattice can be utilized in a variety of damping applications (Schaedler, [0062]). 
Further, Schaedler expressly teaches, the micro-lattice architecture can be optimized to maximum energy absorption (Schaedler, [0089]). 
Schaedler and Czerski in view of Boutaghou, Ferrara, and Kriesl are analogous art as they are both drawn to articles for energy absorption and damping (Schaedler, [0097]). 
In light of the motivation of using the micro-lattice damping material provided by Schaedler, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the polymer micro-lattice damping material with a diameter of between 10 µm and 10 cm as the crush component layer of Czerski in view of Boutaghou, Ferrara, and Kiesl, in order to form a crush component layer with predictable success, as Schaedler teaches the micro-lattice architecture dampens shock by absorbing energy through reversible hollow tube buckling, as well as ensure simultaneous damping and impact/blast energy absorption as well as maximum energy absorption, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Czerski et al. (US 2019/0145740) (Czerski) in view of Boutaghou (US 2008/0282438), Ferrara (US 2016/0302496), Kriesel (US 2008/0026658), and Schaedler et al. (US 2017/0307040) (Schaedler), as applied in claim 1 above, and further in view of Diamond (US 2013/0283511). 
Regarding claims 3-4
Czerski in view of Boutaghou, Ferrara, Kriesel, and Schaedler teaches all of the limitations of claim 1 above, however does not explicitly teach the material of the impact elements. 
With respect to the difference, Diamond teaches a protective athletic garment comprising articulated shielding comprising rigid shells (Diamond, abstract; [0016]). 
Diamond teaches the articled shielding for joint areas, such as elbows, have a slightly convex outer surface aligned with the contour of the body, wherein the impact plates are preferably are made of a light-weight, rigid, impact-resistant plastic (Diamond, [0011]; [0016]; [0035]; [0038]; [0043]; [0047]; claim 1). 
Diamond and Czerski in view of Boutaghou, Ferrara, Kriesel, and Schaedler are analogous art as they are both drawn to protective athletic garments (Diamond, abstract). 
In light of the disclosure of Diamond, it therefore would have been obvious to one of ordinary skill in the art to use a light-weight, rigid, impact-resistant plastic as the material of impact element of Czerski in view of Boutaghou, Ferrara, Kriesel and Schaedler, in order to form a protective garment with predictable success, as Diamond teaches light-weight, rigid, impact-resistance plastic is suitable for use as outer rigid shield panels in protective garment, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).

Regarding claims 5-6
Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond teaches all of the limitations of claims 3-4 above, however does not explicitly teach some or all of the impact elements comprise convex shells.
With respect to the difference, Diamond teaches a protective athletic garment comprising articulated shielding comprising rigid shells (Diamond, abstract; [0016]). 
Diamond teaches the articled shielding have a slightly convex outer surface aligned with the contour of the portion of the body it’s worn over, such as the contours of a shoulder (i.e., joint areas like shoulder and elbow) (Diamond, [0011]; [0016]; [0035]; claim 1). 
Diamond and Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond are analogous art as they are both drawn to protective athletic garments (Diamond, abstract). 
In light of the disclosure of Diamond, it therefore would have been obvious to one of ordinary skill in the art to ensure the impact element of Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond has a slightly convex outer surface, in order to ensure the impact element aligns with the contour of the portion of the body its worn over, such as the contour of the shoulder, and thereby arrive at the claimed invention. 
Given the protective gear of Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond is to be worn over the body, it is clear the protective garment, including the impact elements, would be sized and contoured to conform to the size and shape of the covered body part over which it is to be worn. 

Regarding claims 7-8 
Although Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond does not explicitly teach the slightly convex impact elements are sized and contoured by 3D printing in conjunction with 3D optical scanning of the covered body part as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond meets the requirements of the claimed product (i.e., impact elements conform to the size and shape of the covered body part), Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond clearly meets the requirements of the present claim.

Regarding claims 9-12
Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond teaches all of the limitation of claims 5-8 above. Given Czerski teaches the impact absorbing array is incorporated into various protective garments and equipment (Czerski, [0216]; [0218]) and given Czerski teaches protective equipment includes shoulder pads, hip pads, knee pads, and elbow pads (Czerski, [0084]), it therefore would have been obvious to one of ordinary skill in the art to form a shoulder pad, hip pad, knee pad, or elbow pad using the protective garment of Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond, and thereby arrive at the claimed invention. 


Regarding claims 13-16
Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond teaches all of the limitation of claims 5-8 above. Czerski in view of Boutaghou, Ferrara, Krisesel, Schaedler, and Diamond teaches the protective garment includes the impact absorbing array as the outer shield component layer, a middle slip layer comprising a polymeric gel having viscoelastic properties, and the polymer micro-lattice damping material with a diameter of between 10 µm and 10 cm as the crush component layer as the inner crush component layer in the protective garment. Therefore, Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond teaches the impact-dissipating viscoelastic polymeric gel layer positioned below the linear or curvilinear, impact-deflecting plate array and above the impact-damping microlattice layer.

Claims 7-8, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Czerski et al. (US 2019/0145740) (Czerski) in view of Boutaghou (US 2008/0282438), Ferrara (US 2016/0302496), Kriesel (US 2008/0026658), Schaedler et al. (US 2017/0307040) (Schaedler), and Diamond (US 2013/0283511), as applied in claims 5-6 above, and further in view of Russo (US 2015/0101899). 
Regarding claims 7-8
Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond teaches all of the limitation of claims 5-6 above. 
While it is the Examiner’s position the limitations recited in claims 7 and 8 are product-by-process and do not impart structural limitation, even if not, Russo teaches a method to use three-dimensional scanning techniques and three-dimensional printer manufacturing techniques 
As Russo expressly teaches using this method increases effectiveness of the protective athletic equipment, wherein the protective equipment is form fit to the athlete’s body (Russo, [0033]; [0009]). 
Russo and Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond are analogous art as they are both drawn to protective articles (Russo, [0007]). 
In light of the motivation of using three-dimensional scanning techniques and three-dimensional printer manufacturing techniques provided by Russo, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use 3D scanning techniques and 3D printing manufacturing techniques to produce the impact elements of the protective garment of Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond, in order to increase effectiveness of the protective athletic equipment and ensure the protective athletic equipment is form fit to the athlete’s body, and thereby arrive at the claimed invention. 

Regarding claims 11-12
Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, Diamond and Russo teaches all of the limitation of claims 7-8 above. Given Czerski teaches the impact absorbing array is incorporated into various protective garments and equipment (Czerski, [0216]; [0218]) and given Czerski teaches protective equipment includes shoulder pads, hip pads, knee pads, and elbow pads (Czerski, [0084]), it therefore would have been obvious to one of ordinary skill in the art to form a shoulder pad, hip pad, knee pad, or elbow pad using the protective garment of Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, Diamond, and Russo, and thereby arrive at the claimed invention. 


Regarding claims 15-16
Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond teaches all of the limitation of claims 5-8 above. Czerski in view of Boutaghou, Ferrara, Krisesel, Schaedler, and Diamond teaches the protective garment includes the impact absorbing array as the outer shield component layer, a middle slip layer comprising a polymeric gel having viscoelastic properties, and the polymer micro-lattice damping material with a diameter of between 10 µm and 10 cm as the crush component layer as the inner crush component layer in the protective garment. Therefore, Czerski in view of Boutaghou, Ferrara, Kriesel, Schaedler, and Diamond teaches the impact-dissipating viscoelastic polymeric gel layer positioned below the linear or curvilinear, impact-deflecting plate array and above the impact-damping microlattice layer.

Response to Arguments
In view of the amendment to the claims, the previous claim objections are withdrawn.

In view of the amendment to claim 1 and the arguments on pages 5-7 of the remarks filed 01/12/2021, it is agreed Farrar does not meet the presently claimed. Therefore, the previous 35 U.S.C. 103 rejections are withdrawn. Upon further consideration and search, a new references has come to the attention of the Examiner. Therefore, a new set of rejections is set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789